EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of June 1, 2017 (the
“Agreement”), is made and entered into by and among Semiconductor Components
Industries, LLC (the “Company”), a wholly-owned subsidiary of ON Semiconductor
Corporation, a Delaware Corporation (the “Parent”), with offices at 5005 East
McDowell Road, Phoenix, Arizona 85008, and Keith Jackson (the “Executive”).

Executive is currently employed as the President and Chief Executive Officer of
the Company and Parent pursuant to the Employment Agreement dated November 10,
2002, and amended by a Letter Agreement dated November 19, 2002, Amendment No. 2
dated March 21, 2003, Amendment No. 3 dated May 19, 2005, Amendment No. 4 dated
February 14, 2006, Amendment No. 5 dated September 1, 2006, Amendment No. 6
dated April 23, 2008, Amendment No. 7 dated April 30, 2009, and Amendment No. 8
dated March 24, 2010 (collectively, the “Prior Agreement”).

Executive and the Company desire to enter into this Agreement to supersede and
replace the Prior Agreement in its entirety and to continue Executive’s
employment pursuant to the terms and conditions set forth herein.

1.    Employment, Duties and Agreements.

(a)    Executive shall continue his employment as the President and Chief
Executive Officer during the employment period fixed by Section 3 hereof (the
“Employment Period”). Executive shall report to the Board of Directors of the
Parent or its designee and shall have such duties and responsibilities as the
Board of Directors of the Parent may reasonably determine from time to time as
are consistent with Executive’s position as President and Chief Executive
Officer. In addition, during the Employment Period, the Company shall cause
Executive to be elected as a member of the Board of Directors of the Parent.
During the Employment Period, Executive shall be subject to, and shall act in
accordance with, all reasonable instructions and directions of the Board of
Directors of the Parent and all applicable policies and rules of the Company.
Executive’s principal work location shall be Phoenix, Arizona, provided that
Executive shall be required to travel as required in order to perform his duties
and responsibilities hereunder.

(b)    During the Employment Period, excluding any periods of vacation and sick
leave to which Executive is entitled, Executive shall devote his full working
time, energy and attention to the performance of his duties and responsibilities
hereunder and shall faithfully and diligently endeavor to promote the business
and best interests of the Company.

(c)    During the Employment Period, Executive may not, without the prior
written consent of the Company, directly or indirectly, operate, participate in
the management, operations or control of, or act as an executive, officer,
consultant, agent or representative of, any type of business or service (other
than as an executive of the Company), provided that it shall not be a violation
of the foregoing for Executive to manage his personal, financial and legal
affairs so long as such activities do not interfere with the performance of his
duties and responsibilities to the Company as provided hereunder.

2.    Compensation.

(a)    As compensation for the agreements made by Executive herein and the
performance by Executive of his obligations hereunder, during the Employment
Period, the Company shall pay Executive, pursuant to the Company’s normal and
customary payroll procedures, a base salary at the rate determined by the
Compensation Committee (the “Base Salary”). The Board of Directors of the Parent
shall review Executive’s Base Salary from time to time.

 

1



--------------------------------------------------------------------------------

(b)    In addition to the Base Salary, during the Employment Period, Executive
shall be eligible to participate in the bonus program established and approved
by the Board of Directors of the Parent and/or its Compensation Committee (both
or either herein may be referred to as the “Board”) (the “Program”) and,
pursuant to the Program, Executive may earn a bonus (the “Bonus”) on an annual
or other performance period basis (a “Performance Cycle”) of up to a target of
150% of Base Salary earned and paid during the applicable Performance Cycle or
an additional amount as approved by the Board under the Program and in each case
based on certain performance criteria; provided that Executive is actively
employed by the Company on the date the Bonuses are paid under the Program,
except as provided in Section 5(a) herein. The Bonus may be paid annually or
more frequently depending upon the Performance Cycle, as determined by the Board
and pursuant to the Program. The Bonus will be specified by the Board, and the
Bonus will be reviewed at least annually by the Board.

(c)    During the Employment Period: (i) except as specifically provided herein,
Executive shall be entitled to participate in all savings and retirement plans,
practices, policies and programs of the Company which are made available
generally to other senior executive officers of the Company, and (ii) except as
specifically provided herein, Executive and/or Executive’s family, as the case
may be, shall be eligible for participation in, and shall receive all benefits
under, all welfare benefit plans, practices, policies and programs (including
the Company’s disability plan) provided by the Company which are made available
generally to other senior executive officers of the Company (for the avoidance
of doubt, such plans, practices, policies or programs shall not include any
plan, practice, policy or program which provides benefits in the nature of
severance or continuation pay).

(d)    During the Employment Period, the Company shall provide Executive with a
car allowance not to exceed $1,200 per month.

(e)    During the Employment Period, Executive shall be entitled to at least
four (4) weeks of paid vacation time for each calendar year in accordance with
the Company’s normal and customary policies and procedures now in force or as
such policies and procedures may be modified with respect to senior executive
officers of the Company.

(f)    During the Employment Period, the Company shall reimburse Executive for
all reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s normal and customary policies and
procedures now in force or as such policies and procedures may be modified with
respect to senior executive officers of the Company.

(g)    During the Employment Period, the Board may ask Executive to provide
services to affiliates of the Company, including the Parent, that are consistent
with Executive’s position as President and Chief Executive Officer. Executive
agrees to perform such services without additional compensation from the
Company, any affiliate, or the Parent.

3.    Employment Period.

The Company shall employ Executive on the terms and subject to the conditions of
this Agreement commencing as of the date of the execution of this Agreement (the
“Effective Date”). On each anniversary of the Effective Date, the term of this
Agreement shall automatically be extended for additional one-year periods unless
either party provides the other party with notice of non-renewal at least sixty
(60) days before any such anniversary (the anniversary date on which the
Employment Period (as defined below) terminates shall be referred to herein as
the “Scheduled Termination Date”). The period during which Executive is employed
by the Company pursuant to this Agreement shall be referred to as the
“Employment Period.” Notwithstanding the foregoing, Executive’s employment

 

2



--------------------------------------------------------------------------------

hereunder may be terminated during the Employment Period prior to the Scheduled
Termination Date upon the earliest to occur of the following events (at which
time the Employment Period shall be terminated):

(a)    Death. Executive’s employment hereunder shall terminate upon his death.

(b)    Disability. The Company shall be entitled to terminate Executive’s
employment hereunder for “Disability” if, as a result of Executive’s incapacity
due to physical or mental illness or injury, after any accommodation required by
law, Executive shall have been unable to perform his duties hereunder for a
period of ninety (90) consecutive days, and within thirty (30) days after Notice
of Termination (as defined in Section 4 below) for Disability is given following
such 90-day period, Executive shall not have returned to the performance of his
duties on a full-time basis.

(c)    Cause. The Company may terminate Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) a
material breach by Executive of this Agreement; (ii) the failure by Executive to
reasonably and substantially perform his duties hereunder (other than as a
result of physical or mental illness or injury); (iii) Executive’s willful
misconduct or gross negligence which is materially injurious to the Company; or
(iv) the commission by Executive of a felony or other serious crime involving
moral turpitude. In the case of clauses (i) and (ii) above, the Company shall
provide notice to Executive indicating in reasonable detail the events or
circumstances that it believes constitute Cause hereunder and, if such breach or
failure is reasonably susceptible to cure, provide Executive with a reasonable
period of time (not to exceed thirty (30) days) to cure such breach or failure.
If, subsequent to Executive’s termination of employment hereunder for other than
Cause, it is determined in good faith by the Board that Executive’s employment
could have been terminated for Cause, Executive’s employment shall, at the
election of the Board, be deemed to have been terminated for Cause retroactively
to the date the events giving rise to Cause occurred.

(d)    Without Cause. The Company may terminate Executive’s employment hereunder
during the Employment Period without Cause.

(e)    Voluntarily. Executive may voluntarily terminate his employment hereunder
(other than for Good Reason), provided that Executive provides the Company with
notice of his intent to terminate his employment at least three months in
advance of the Date of Termination (as defined in Section 4 below).

(f)    For Good Reason. Executive may terminate his employment hereunder for
Good Reason and any such termination shall be deemed a termination by the
Company without Cause. For purposes of this Agreement, “Good Reason” shall mean
(i) a material breach of this Agreement by the Company or (ii) a material
diminution of Executive’s duties and responsibilities hereunder; provided that
in either case, Executive shall notify the Company within thirty (30) days after
the event or events which Executive believes constitute Good Reason hereunder
and shall describe in such notice in reasonable detail such event or events and
provide the Company a reasonable time to cure such breach or diminution (not to
exceed thirty (30) days).

4.    Termination Procedure.

(a)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than a termination
on account of the death of Executive) shall be communicated by written “Notice
of Termination” to the other party hereto in accordance with Section 11(a).

(b)    Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 3(b), thirty (30) days
after Notice of Termination, provided that Executive shall not have returned to
the performance of his duties hereunder on a full-time basis within such thirty
(30) day period, (iii) if Executive voluntarily terminates his

 

3



--------------------------------------------------------------------------------

employment, the date specified in the notice given pursuant to Section 3(e)
herein which shall not be less than three months after the Notice of Termination
is delivered to the Company, (iv) if Executive terminates his employment for
Good Reason pursuant to Section 3(f) herein, thirty (30) days after Notice of
Termination, and (v) if Executive’s employment is terminated for any other
reason, the date on which a Notice of Termination is given or any later date
(within thirty (30) days, or any alternative time period agreed upon by the
parties, after the giving of such notice) set forth in such Notice of
Termination.

5.    Termination Payments.

(a)    Without Cause. In the event of the termination of Executive’s employment
during the Employment Period by the Company without Cause (including a deemed
termination without Cause as provided for in Section 3(f) herein), in addition
to Executive’s accrued but unused vacation and Base Salary through the Date of
Termination (to the extent not theretofore paid), Executive shall be entitled to
continue to receive his Base Salary at the rate in effect as of the Date of
Termination for a period of two (2) years following the Date of Termination,
with such Base Salary to be paid in installments in accordance with the
Company’s normal payroll practices in effect from time to time, beginning with
the first payroll period immediately following the date on which the general
release and waiver described below in Section 5(d) becomes irrevocable;
provided, however, that the amount of payments during the six-month period
following the Date of Termination shall not exceed the separation pay exception
limitation amount set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) (any amount that is payable during such six-month
period that is in excess of the separation pay exception limitation shall be
paid in a single lump sum on the on the first day of the seventh month after the
date of Executive’s separation from service or, if earlier, the date of
Executive’s death following such separation from service (the “Delayed Payment
Date”); provided further that the payments and benefits provided herein are
subject to and conditioned upon Executive executing (and not revoking) the
general release and waiver described below in Section 5(d) and the payments and
benefits are subject to and conditioned upon Executive’s compliance with the
restrictive covenants provided in Sections 7 and 8 hereof. If the Company
determines in good faith that the separation pay exception set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii) does not apply as of the Date of
Termination, the amount set forth above shall be paid (i) in an initial lump sum
equal to six months’ Base Salary (net of applicable taxes and withholdings) on
the Delayed Payment Date; and (ii) thereafter in installments in accordance with
the Company’s normal payroll practices in effect from time to time.
Notwithstanding the foregoing, Executive shall be required to mitigate any
damages that Executive may incur as a result of a termination of his employment
by the Company without Cause (including a deemed termination without Cause as
provided in Section 3(f) herein) during the Employment Period by seeking
employment comparable in terms of compensation, position and location to
Executive’s employment hereunder. Any amounts that Executive earns pursuant to
such employment shall offset and reduce the amount of severance required to be
paid to Executive pursuant to this Section 5(a) during the two-year period
following the Date of Termination. For purposes of the paragraph, “employment”
shall mean any activity for which Executive is compensated as a result of the
rendering of services, whether such services are rendered as a common law
employee, a partner, sole proprietor, independent contractor or otherwise.
Executive shall be required to provide such evidence as the Company may
reasonably require regarding the amount of such earnings. Except as provided in
this Section 5(a) and Sections 2(e), 7 and 10(d), to the extent applicable, the
Company shall have no additional obligations under this Agreement.

(b)    Disability or Death. If Executive’s employment is terminated during the
Employment Period as a result of Executive’s death or Disability, the Company
shall pay Executive or Executive’s estate, as the case may be: (i) Executive’s
accrued but unused vacation through the Date of Termination; (ii) his accrued
but unpaid Base Salary through the Date of Termination (to the extent not
theretofore paid); (iii) any Bonus earned by Executive in respect of the
Company’s Performance Cycle ending immediately prior to the Date of Termination;
and (iv) an amount equal to the product of (A) the Bonus earned by Executive in
the year immediately preceding the Date of Termination and (B) a fraction, the
numerator of which is the number of days in the Company’s fiscal year in which
the Date of Termination occurs which are prior to the Date of Termination and
the denominator of which is 365. Except as provided in this Section 5(b) and in
Sections 2(e), 7 and 10(d), to the extent applicable, the Company shall have no

 

4



--------------------------------------------------------------------------------

additional obligations under this Agreement. The amounts set forth in (i) and
(ii) above shall be paid within thirty (30) days following the Date of
Termination. The amounts set forth in (iii) and (iv) above shall be paid as soon
as is reasonably practicable after the close of the accounting books and records
of the Company for the relevant Performance Cycle at the same time bonuses are
paid to other active employees, but in no event will payment be made for any
Performance Cycle ending on December 31 before January 1 or after March 15 of
the year following the year in which the Performance Cycle ends. If payment by
such date is administratively impracticable, payment may be made at a later date
as permitted under Treasury Regulation Section 1.409A-1(b)(4)(ii).

(c)    Cause or Voluntarily other than for Good Reason. If Executive’s
employment is terminated during the Employment Period by the Company for Cause
or voluntarily by Executive other than for Good Reason, the Company shall pay
Executive within thirty (30) days following the Date of Termination:
(i) Executive’s accrued but unused vacation through the Date of Termination; and
(ii) his accrued but unpaid Base Salary through the Date of Termination (to the
extent not theretofore paid). Except as provided in this Section 5(c) and in
Sections 2(e), 7 and 10(d), to the extent applicable, the Company shall have no
additional obligations under this Agreement.

(d)    Release Required. In order to receive the termination related payments
and benefits described in this Section 5, within the time periods described
below, Executive must execute (and not revoke) a general release and waiver (in
a form reasonably acceptable to the Company) waiving all claims Executive may
have against the Company, its affiliates (including, without limitation,
Parent), successors, assigns, executives, officers and directors, and others.
The release shall be provided to Executive on or before the date that is five
(5) days following Executive’s Date of Termination and Executive shall have
twenty-one (21) days following the date on which the release is given to
Executive to sign and return the release to the Company. The release must be
executed and returned to the Company within the time period described in the
release and it must not be revoked by Executive during the seven (7) day
revocation period that will be described in the release. Notwithstanding
anything in this Agreement to the contrary, if the Company concludes that the
severance payments described in Section 5(a) constitute a “deferral of
compensation” within the meaning of the Section 409A Regulations, and if the
consideration period that will be described in the release required by
Section 5(a), plus the seven (7) day revocation period that will be described in
the release, spans two (2) calendar years, the severance payments shall not
begin until the second calendar year.

6.    Employment Termination in Connection with a Change of Control.

If within twenty-four (24) months following a Change in Control (as defined
herein), (i) the Company terminates Executive’s employment without Cause; or
(ii) Executive terminates employment with the Company for Good Reason, then, in
addition to all other benefits provided to Executive under Section 5(a) of this
Agreement, the Company shall provide Executive with continuation of medical
benefits for the greater of (A) two (2) years after the Date of Termination or
(B) the remainder of the Employment Period (assuming no automatic extensions of
the Employment Period). These benefits shall be provided to Executive at the
same cost, and at the same coverage level, as in effect as of Executive’s Date
of Termination. However, in the event the cost and/or level of coverage shall
change for all employees of the Company, the cost and/or coverage level,
likewise, shall change for Executive in a corresponding manner. For purposes of
this Agreement, a “Change in Control” shall have the meaning set forth in the ON
Semiconductor Corporation Amended and Restated Stock Incentive Plan, as it may
be amended from time-to-time. Moreover, subject to and conditioned upon
Executive executing (and not revoking) the general release and waiver described
below in Section 5(d), Executive shall be entitled to an additional amount equal
to two (2) times the total target Bonus (as defined above) under the Program in
effect as of the Date of Termination; provided that if Bonuses are paid
semi-annually as of the Date of Termination Executive shall be entitled to an
amount equal four (4) times the total target Bonus for the Performance Cycle in
which the Date of Termination occurs, with such amount paid as soon as is
reasonably practicable after the close of the accounting books and records of
the Company for the

 

5



--------------------------------------------------------------------------------

relevant Performance Cycle at the same time bonuses are paid to other active
employees, but in no event will payment be made for any Performance Cycle ending
on December 31 before January 1 or after March 15 of the year following the year
in which the Performance Cycle ends.

7.    Legal Fees; Directors’ and Officers’ Liability Insurance.

(a)    In the event of any contest or dispute between the Company and Executive
with respect to this Agreement or Executive’s employment hereunder, each of the
parties shall be responsible for their respective legal fees and expenses.

(b)    During the Employment Period, Executive shall be entitled to the same
directors’ and officers’ liability insurance coverage that the Company provides
generally to its other directors and officers, as may be amended from time to
time for such directors and officers.

8.    Non-Solicitation.

During the Employment Period and for two (2) years thereafter, Executive hereby
agrees not to, directly or indirectly, solicit or assist any other person or
entity in soliciting any employee of the Parent, the Company or any of their
subsidiaries to perform services for any entity (other than the Parent, the
Company or their subsidiaries), or attempt to induce any such employee to leave
the employment of the Parent, the Company or their subsidiaries.

9.    Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.

(a)    Executive hereby agrees that, during the Employment Period and
thereafter, he will hold in strict confidence any proprietary or Confidential
Information related to the Parent, the Company and their affiliates. For
purposes of this Agreement, the term “Confidential Information” shall mean all
information of the Parent, the Company or any of their affiliates (in whatever
form) which is not generally known to the public, including without limitation
any inventions, processes, methods of distribution, customer lists or customers’
or trade secrets.

(b)    Executive and the Company agree that the Company would likely suffer
significant harm from Executive’s competing with the Company during the
Employment Period and for some period of time thereafter. Accordingly, Executive
agrees that he will not, during the Employment Period and for a period of two
(2) years following the termination of his employment with the Company, directly
or indirectly, become employed by, engage in business with, serve as an agent or
consultant to, become a partner, member, principal, stockholder or other owner
(other than a holder of less than 1% of the outstanding voting shares of any
publicly held company) of, or otherwise perform services for (whether or not for
compensation) any Person. For purposes of this Section 8(b), the term “Person”
shall mean any individual, partnership, corporation, limited liability company,
unincorporated organization, trust or joint venture, or government agency or
political subdivision thereof that is engaged in, or otherwise competes or has
demonstrated a potential for competing with the Business (as defined herein) for
customers of the Company or its affiliates anywhere in the world. For purposes
of this Agreement, the “Business” shall mean the design, marketing and sale of
semiconductors in the power, analog, digital signal processing, mixed signal,
advanced logic, discrete and custom devices, data management semiconductors,
memory and standard semiconductor components and integrated circuits offered by
the Company or its affiliates for use in electronic products, appliances and
automobiles, computing, consumer and industrial electronics, wireless
communications, networking, military and aerospace and medical end-user markets.

(c)    Executive hereby agrees that, upon the termination of the Employment
Period, he shall not take, without the prior written consent of the Company, any
drawing, blueprint, specification or other document (in whatever form) of the
Parent, the Company or their affiliates, which is of a confidential nature
relating to the Parent, the Company or their affiliates, or, without limitation,
relating to any of their methods of distribution, or any description of any
formulas or secret processes and will return any such information (in whatever
form) then in his possession.

 

6



--------------------------------------------------------------------------------

(d)    In the Event Executive’s employment hereunder is terminated pursuant to
Section 3(d), 3(e) or 3(f) hereof, Executive and the Company shall mutually
agree on the time, method and content of any public announcement regarding
Executive’s termination of employment hereunder and neither Executive nor the
Company shall make any public statements which are inconsistent with the
information mutually agreed upon by the Company and Executive and the parties
hereto shall cooperate with each other in refuting any public statements made by
other persons, which are inconsistent with the information mutually agreed upon
between Executive and Company as described above.

(e)    Executive hereby agrees not to defame or disparage the Parent, the
Company, their affiliates and their officers, directors, members or executives,
and the Company hereby agrees that it shall not disparage or defame Executive
through any official statement of the Company, provided that, in the event
Executive’s employment is terminated for Cause, the Company shall be permitted,
in its discretion, to disclose the facts and circumstances surrounding such
termination. Executive hereby agrees to cooperate with the Company in refuting
any defamatory or disparaging remarks by any third party made in respect of the
Parent, the Company or their affiliates or their directors, members, officers or
executives.

(f)    This Agreement does not limit Executive’s ability to communicate with any
government agencies regarding matters within their jurisdiction or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice, to the government agencies. Nothing in this Agreement shall prevent
Executive from the disclosure of Confidential Information or trade secrets that:
(A) is made: (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. In the event that Executive files
a lawsuit alleging retaliation by Company for reporting a suspected violation of
law, Executive may disclose Confidential Information or trade secrets related to
the suspected violation of law or alleged retaliation to Executive’s attorney
and use the Confidential Information or trade secrets in the court proceeding if
Executive or Executive’s attorney: (A) files any document containing
Confidential Information or trade secrets under seal; and (B) does not disclose
the Confidential Information or trade secrets, except pursuant to court order.
The Company provides this notice in compliance with, among others, the Defend
Trade Secrets Act of 2016.

10.    Injunctive Relief.

It is impossible to measure in money the damages that will accrue to the Company
in the event that Executive breaches any of the restrictive covenants provided
in Sections 7 and 8 hereof. In the event that Executive breaches any such
restrictive covenant, the Company shall be entitled to an injunction restraining
Executive from violating such restrictive covenant (without posting any bond or
other security). If the Company shall institute any action or proceeding to
enforce any such restrictive covenant, Executive hereby waives the claim or
defense that the Company has an adequate remedy at law and agrees not to assert
in any such action or proceeding the claim or defense that the Company has an
adequate remedy at law. The foregoing shall not prejudice the Company’s right to
require Executive to account for and pay over to the Company, and Executive
hereby agrees to account for and pay over, the compensation, profits, monies,
accruals or other benefits derived or received by Executive as a result of any
transaction constituting a breach of any of the restrictive covenants provided
in Sections 7 or 8 hereof.

 

7



--------------------------------------------------------------------------------

11.    Representations.

(a)    The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and Executive hereby represents to the Company that
the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which
Executive is a party.

(b)    Executive hereby represents to the Company that he will not utilize or
disclose any confidential information obtained by Executive in connection with
his former employment with respect to his duties and responsibilities hereunder.

12.    Miscellaneous.

(a)    Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows (or if it is sent through any other method agreed upon by the parties):

If to the Company:

ON Semiconductor Corporation

5005 East McDowell Road

Phoenix, Arizona 85008

Attention: Board of Directors and Secretary

If to Executive, to the address for Executive on file with the Company at the
time of the notice or to such other address as any party hereto may designate by
notice to the others.

(b)    This Agreement shall constitute the entire agreement among the parties
hereto with respect to Executive’s employment hereunder, and supersedes and is
in full substitution for any and all prior understandings or agreements with
respect to Executive’s employment, including, without limitation, the Prior
Agreement (it being understood that, except as otherwise expressly stated in
this Agreement, any equity awards granted to Executive shall be governed by the
relevant equity plan document and related equity grant agreement and any other
related documents).

(c)    This Agreement may be amended only by an instrument in writing signed by
the parties hereto, and any provision hereof may be waived only by an instrument
in writing signed by the party or parties against whom or which enforcement of
such waiver is sought. The failure of any party hereto at any time to require
the performance by any other party hereto of any provision hereof shall in no
way affect the full right to require such performance at any time thereafter,
nor shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(d)    The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

 

8



--------------------------------------------------------------------------------

(e)    (i) This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive.

(i)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, the
“Company” shall mean both the Company as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.

(f)    Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by Company shall be implied by
Company’s forbearance or failure to take action.

(g)    The Company may withhold from any amounts payable to Executive hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation, (it being understood, that Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(h)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Arizona without reference to its principles of conflicts of
law. The parties hereto hereby agree that any dispute, claim or cause of action
related to this Agreement or Executive’s employment hereunder shall be commenced
in Maricopa County, Arizona, and the parties hereby submit to the exclusive
jurisdiction of such courts and waive any claim of forum non conveniens.

(i)    This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.

(j)    The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

(k)    (i) Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of Executive’s termination of
employment which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Internal Revenue
Code (“Section 409A Regulations”) shall be paid unless and until Executive has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
that is payable on account of Executive’s separation from service shall be paid
to Executive before the Delayed Payment Date. All such amounts that would, but
for this subsection, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.

(ii)    The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code (the “Code”). The provisions of this Agreement shall be interpreted
and construed in favor of satisfying any applicable requirements of Section 409A
of the Code and the Section 409A Regulations or an exception thereto. However,
the Company does not guarantee any

 

9



--------------------------------------------------------------------------------

particular tax effect for income provided to Executive pursuant to this
Agreement. In any event, except for the Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Executive, the Company shall not be responsible for the payment of any
applicable taxes on compensation paid or provided to Executive pursuant to this
Agreement. Notwithstanding the foregoing, in the event this Agreement or any
benefit paid to Executive hereunder is deemed to be subject to Section 409A of
the Code, Executive consents to the Company adopting such conforming amendments
as the Company deems necessary, in its sole discretion, to comply with
Section 409A, without reducing the amounts of any benefits due to Executive
hereunder.

(l)    By signing this Agreement, Executive agrees to be bound by, and comply
with the terms of the compensation recovery policy or policies (and related
practices) of the Company or its affiliates as such may be in effect from
time-to-time.

13.    Section 280G of the Code.

(a)    Sections 280G and 4999 of the Code may place significant tax burdens on
both Executive and the Company if the total payments made to Executive due to
certain change in control events described in Section 280G of the Code (the
“Total Change in Control Payments”) equal or exceed Executive’s 280G Cap. For
this purpose, Executive’s “280G Cap” is equal to Executive’s average annual
compensation in the five (5) calendar years preceding the calendar year in which
the change in control event occurs (the “Base Period Income Amount”) times three
(3). If the Total Change in Control Payments equal or exceed the 280G Cap,
Section 4999 of the Code imposes a 20% excise tax (the “Excise Tax”) on all
amounts in excess of one (1) times Executive’s Base Period Income Amount. In
determining whether the Total Change in Control Payments will equal or exceed
the 280G Cap and result in the imposition of an Excise Tax, the provisions of
Sections 280G and 4999 of the Code and the applicable Treasury Regulations will
control over the general provisions of this Section 13. All determinations and
calculations required to implement the rules set forth in this Section 13 shall
take into account all applicable federal, state, and local income taxes and
employment taxes (and for purposes of such calculations, Executive shall be
deemed to pay income taxes at the highest combined federal, state and local
marginal tax rates for the calendar year in which the Total Change in Control
Payments are to be made, less the maximum federal income tax deduction that
could be obtained as a result of a deduction for state and local taxes (the
“Assumed Taxes”)).

(b)    Subject to the “best net” exception described in Section 13(c), in order
to avoid the imposition of the Excise Tax, the total payments to which Executive
is entitled under this Agreement or otherwise will be reduced to the extent
necessary to avoid equaling or exceeding the 280G Cap, with such reduction first
applied to the cash severance payments that Executive would otherwise be
entitled to receive pursuant to this Agreement and thereafter applied in a
manner that will not subject Executive to tax and penalties under Section 409A
of the Code.

(c)    If Executive’s Total Change in Control Payments minus the Excise Tax and
the Assumed Taxes (payable with respect to the amount of the Total Change in
Control Payments) exceeds the 280G Cap minus the Assumed Taxes (payable with
respect to the amount of the 280G Cap), then the total payments to which
Executive is entitled under this Agreement or otherwise will not be reduced
pursuant to Section 13(b). If this “best net” exception applies, Executive shall
be fully responsible for paying any Excise Tax (and income or other taxes) that
may be imposed on Executive pursuant to Section 4999 of the Code or otherwise.

(d)    The Company will engage a law firm, a certified public accounting firm,
and/or a firm of reputable executive compensation consultants (the “Consultant”)
to make any necessary determinations and to perform any necessary calculations
required in order to implement the rules set forth in this Section 13. The
Consultant shall provide detailed supporting calculations to both the Company
and Executive and all fees and expenses of the Consultant shall be borne by the
Company. If the provisions of Section 280G and 4999 of the Code are repealed
without succession, this Section 13 shall be of no further force or effect. In
addition, if this provision does not apply to Executive for whatever reason,
this Section shall be of no further force or effect.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ON Semiconductor Corporation

/s/ TOBIN COOKMAN

Name:

 

Tobin Cookman

Title:

 

Senior Vice President, Human Resources and Assistant Compliance and Ethics
Officer

/s/ KEITH JACKSON

Name:

 

Keith Jackson

 

11